Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 5/28/2021.
Claims 1-20 are presented for examination.  


Drawings and Specification
The drawings and specification received on 5/28/2021 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maniar et al. (U.S. Patent Publication No. 2018/0144337), in view of Stolfo (U.S. Patent No. 7,996,288)


Regarding claim 1, 12, Maniar teaches a transaction instrument reader and transaction proxy writer (reader-writer) device configured to facilitate payments, the reader-writer device comprising: 
a near-field communication (NFC) system; (Fig, 1 (NFC Po2 terminal))
a Bluetooth system; (Fig. 1. Bluetooth terminal, communication range)
one or more processors; and one or more non-transitory computer-readable media maintaining instructions that, when executed by the one or more processors, cause the reader-writer device to perform acts comprising: 
receiving a command, from a point-of-sale (POS) application and via the Bluetooth system, to read a transaction instrument using the NFC system; reading payment information from the transaction instrument using the NFC system; ((receiving form of payment information from a mobile wallet by an NFC terminal for performing an electronic transaction, [15, 42]);
sending the payment information to the POS application and via the Bluetooth system; (The NFC POS terminal 102 may allow the wireless communication device 104 to quickly transfer the payment-related information via NFC, Bluetooth, [43-44], see mwallet and retail domain application, [66-67]);
receiving, from the POS application and via the Bluetooth system, an information at the mobile device, (during an NFC interaction, information pertinent to a wireless network may be communicated to the mobile device by the NFC terminal. The information may also include specific details indicative of a service provider as well as the respective widgets of the service provider for delivery and interaction for specific services by/with the service provider, [69, 73, 79, 89].
Maniar does not explicitly disclose a transaction proxy corresponding to a merchant financial account of a merchant; and writing the transaction proxy to the transaction instrument. 
However, Stolfo teaches in the case of a recurrent transaction the proxy financial account information generator 112 provides user 102 with merchant specific proxy financial account information, which, as discussed above, is valid for multiple transactions at a distinct merchant… the "merchant specific" proxy financial account information is a proxy credit card account number valid for purchases at a single merchant only. This proxy account number is linked to a user's true account with the issuing bank or credit card company. The proxy financial account information is stored in the database linked to a code that specifically identifies the authorized merchant, Col.4 ln 23-67.	
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method of Maniar to include the limitations as taught by Stolfo in order to reduce fraud stemming from the unathorized use of proxy financial information, (Stolfo, Col.3 ln 8-10).  

Regarding claims 2-7, 13-14, 18-19,  Maniar teaches wherein the POS application is executing on a POS device of the merchant, and wherein the payment information corresponds to a transaction between the merchant and a customer associated with the transaction instrument; [007] the transaction proxy comprises data indicating a string of characters consisting of a monetary currency indicator preceding one or more alphanumeric characters, [77]; the transaction instrument comprises an NFC-enabled payment card, mobile device; [77, 92] transmitting a set of inquiry messages; and detecting the NFC-enabled mobile device based at least on a response obtained from the NFC-enabled mobile device to the set of inquiry messages; [45,51]. Manier does not explicitly disclose, however, Stolfo teaches causing presentation of the transaction proxy on a display of the transaction instrument, Col.6 ln 1-18.

Regarding claim 8, Maniar teaches wherein receiving the transaction proxy from the POS application comprises the mesh network includes at least the POS device, the intermediate device, and the reader-writer device.  (see Fig. 1). Stolfo teaches receiving the transaction proxy from a POS application executing on a POS device via an intermediate device in a mesh network, (network-based system, proxy, Col.7 ln 1-10).

Regarding claim 9, Maniar does not explicitly disclose, however, Stolfo teaches receiving, from one or more servers associated with a payment processing service or from the POS application, a confirmation that a payment based at least in part on the transaction proxy was successful, Col.7 ln 1-20.

Regarding claim 10, 17, Maniar reading the payment information from the transaction instrument using the NFC system comprises reading the payment information via a peripheral NFC-enabled reader external to the reader- writer device, See Fig. 1. 
Regarding claims 11, 20, Maniar discloses determining that an NFC receiver component associated with the transaction instrument is active to receive data from the reader-writer device, and wherein determining that the NFC receiver component is active, [59]. Stolfo teaches receiving the transaction proxy from the POS application and writing 75Client Reference No. SQ-0470-US2-C1the transaction proxy to the transaction instrument.

Regarding claim 15, Maniar discloses reading the payment information via the NFC interface and from the transaction instrument comprises communicating, via an NFC interface chip of the reader-writer device, with an NFC-enabled transaction instrument via magnetic field induction, [97, 105]. 

Regarding claim 16, Maniar discloses the payment information comprises at least one of information related to a description of a product or a service associated with the transaction, a price of the product or the service, or a total amount owed to the merchant by the customer, (see at least [45]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627